Title: To John Adams from John Murray, 6 August 1799
From: Murray, John
To: Adams, John



Dear Sir—
Boston August 6th 1799

Urged by Mrs. Murray, and impelled by inclination, I once more venture to approach you as an humble suppliant, on behalf of every worthy son of sorrow.
Mr Sargent, finding the place, he considers himself indebted to your goodness for, insufficient for his support, is obliged to give it up and retire on a Farm. the place of Collector is, therefore, vacant.
Mr Joseph Allin, first Cousin of Mr Sargent, and Mrs Murray, whose prospects in the morning of life were very bright, whose Father possessed more property than any Person in Gloucester, but who, in consequence of repeated losses at sea, failed, left this son nothing but his known probity. He has been in business, but finding himself unfortunate, retired rather than injured such as placed confidence in him. The place of weigher and Gauger that he has held under Mr Sargent for a long while, has not been sufficient to pay for his Board, but as his character is unblemished, and his abilities adequate to the place, he ventures to incourage hope that you will have the goodness to speak one word to the President, or Secretary on his behalf, that he may have an opportunity of proving himself not unworthy of being the Successor of Mr Sargent. I can, dear Sir, venture to assure you, that everyone acquainted with Mr Allin would approve the choice, supposing them to have the Public good at heart—
This, Dear Sir, all the world knows must be a first principle with you, and, suffer me to hope that, as an after consideration, you would derive some pleasure from having it in your power to make one of your warmest Friends, and sincerest admirers supremely happy. You will readily suppose I mean Mrs Murray, and, permit me, honored Sir, to add, as it is my ambition to be one with her in every thing, so, in this particuler, I have the honor to be her equal, for I am with grateful affection, and reverential respect, / Your ever obliged / most devoted servant

John Murray